Citation Nr: 1616050	
Decision Date: 04/21/16    Archive Date: 05/04/16

DOCKET NO.  10-15 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for diabetes mellitus. 

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hypertension. 

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss, to include as secondary diabetes mellitus, hypertension, or service-connected depression. 

4.  Entitlement to service connection for migraine headaches, to include as due to medications used to treat hypertension and/or diabetes mellitus, secondary to service-connected depression, or as a manifestation of an undiagnosed illness. 

5.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbosacral spine, prior to February 9, 2010. 

6.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbosacral spine, beginning February 9, 2010. 

7.  Entitlement to an initial rating in excess of 10 percent for neurological impairment of the right lower extremity, associated with degenerative disc disease of the lumbosacral spine.

8.  Entitlement to an initial compensable rating for depression, prior to October 17, 2008. 

9.  Entitlement to a rating in excess of 10 percent for depression, from October 17, 2008 to December 16, 2009.   

10.  Entitlement to a rating in excess of 50 percent for depression, beginning December 17, 2009. 

11.  Entitlement to a compensable rating for a right hand disorder. 

12.  Entitlement to a rating in excess of 30 percent for bronchial asthma.


REPRESENTATION

Appellant represented by:	Richard L. Palmatier, Jr., Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 

INTRODUCTION

The Veteran served on active duty from October 1984 to November 1988, and from October 2001 to February 2004.  This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2007 and March 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Veteran and his representative contend that claims for entitlement to service connection for a gastrointestinal disorder, a lymphatic disorder, and hives are currently before the Board.  Service connection for urticaria, claimed as hives has been granted and therefore, a claim for entitlement to service connection for hives is not on appeal.  The claims for entitlement to service connection for gastrointestinal and lymphatic disabilities were denied in the September 2007 rating decision on appeal and the Veteran filed a notice of disagreement initiating an appeal of the denial of these claims in August 2008.  The claims were addressed in the March 2010 statement of the case, but were not referenced in the April 2010 substantive appeal.  The Veteran's representative contends in July 2014 and November 2015 correspondence that these claims were included on the April 2010 substantive appeal as inferred complications of diabetes, depression, and hypertension.  The Board does not agree and finds that the claims for entitlement to service connection for a gastrointestinal disorder and lymphatic disorder are not currently on appeal.

VA regulations state that when a statement of the case addresses several issues, a substantive appeal must specifically identify the issues appealed.  38 C.F.R. § 20.202.  In this case, the Veteran explicitly limited his April 2010 VA Form 9 to select issues from the March 2010 statement of the case.  The Veteran's arguments accompanying the Form 9 do not mention a gastrointestinal disorder or lymphatic disorder by name and only refers to vague complications of diabetes, depression, and hypertension as "represented by any of the other conditions denied in the [statement of the case]."  Moreover, the Form 9 specifically identifies paresthesias of the lower extremities, migraine headaches, and bilateral hearing loss as complications of these disorders, but does not mention any gastrointestinal or lymphatic disorder.  The Board is required to liberally interpret the Veteran's substantive appeal, but finds that the interpretation suggested by the Veteran's representative that VA identify any claims from the March 2010 statement of the case that could possibly be construed as complications of diabetes, depression, and hypertension, is too broad in light of the statutory and regulatory guidance, as well as the failure of the Veteran to have previously argued the claimed gastrointestinal and lymphatic disorders were complications of other disabilities.  Therefore, the appeal of the claims for entitlement to service connection for a gastrointestinal disorder and lymphatic disorder were not perfected by the April 2010 Form 9, were not certified to the Board, and VA has not taken any action to indicate that it has explicitly or implicitly waived the requirement for a substantive appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  In fact, the Veteran was notified in a June 2014 supplemental statement of the case that these issues were not on appeal as they were not addressed in the April 2010 Form 9.  Based on the above, the Board finds that the claims for entitlement to service connection for a gastrointestinal disorder and lymphatic disorder are not currently on appeal and are not before the Board. 

The Veteran was also notified in the June 2014 supplemental statement of the case that he could file new claims for service connection for a gastrointestinal disorder and lymphatic disorder by submitting a formal claim in writing.  Formal claims to reopen service connection have not been submitted, though the Veteran and his representative reiterated their arguments in July 2014 and November 2015 correspondence.  Therefore, the Board will refer the matters of whether new and material evidence has been submitted to reopen claims for entitlement to service connection for gastrointestinal and lymphatic disabilities to the RO for appropriate action, to include forwarding the Veteran and his representative a VA standard form ("VAF 21-0966") in paper or electronic form, if necessary.  38 C.F.R. § 3.155(b)(1)(ii) (2015); see also 79 Fed. Reg. 57660 (Sep. 25, 2014) (All claims governed by VA's adjudication regulations must be filed on standard forms prescribed by VA, regardless of the type of claim or posture in which the claim arises.)

All issues on appeal, to include entitlement to service connection for diabetes and hypertension on the merits, other than the claims to reopen service connection for diabetes and hypertension, are addressed in the Remand portion of the decision below.


FINDINGS OF FACT

1.  The claims for entitlement to service connection for diabetes mellitus and hypertension were initially denied in unappealed May 2005 and August 2005 rating decisions.  

2.  The evidence received since the August 2005 rating decision relates to unestablished facts necessary to substantiate the claims and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim for entitlement to service connection for diabetes mellitus is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

2.  New and material evidence has been received, and the claim for entitlement to service connection for hypertension is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claims for entitlement to service connection for diabetes mellitus and hypertension were initially adjudicated in a May 2005 rating decision.  The claims were denied based on the RO's findings that hypertension pre-existed the Veteran's second period of active service and was not aggravated therein and a current disability was not established with respect to the claimed diabetes.  Additional evidence was received by the RO after the May 2005 rating decision, and an August 2005 rating decision was issued confirming and continuing the denials of service connection for diabetes mellitus and hypertension.  The Veteran did not appeal the May 2005 or August 2005 denial of the claims and the rating decisions are final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2015).

A claim which has been finally denied in an unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule provides that a claim shall be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.  New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The evidence received since the August 2005 rating decision includes numerous records of VA treatment documenting diagnoses for hypertension and diabetes mellitus.  Hypertension was diagnosed at the VA Medical Center (VAMC) in February 2007 and diabetes mellitus was formally diagnosed at the same facility in July 2007.  Both disorders were characterized as "new onset" at the time of diagnosis.  The VA medical records are new as they were not of record at the time of the August 2005 rating decision and are material as they relate to elements of the claims not previously established-the possibility the Veteran's hypertension did not exist prior to his entry into active service in October 2001 and a current diabetes disorder.  The Board therefore finds that the evidence is new and material evidence, and therefore, the claims of entitlement to service connection for hypertension and diabetes mellitus are reopened.


ORDER

New and material evidence having been received, the claim to reopen the issue of entitlement to service connection for diabetes mellitus is granted. 
New and material evidence having been received, the claim to reopen the issue of entitlement to service connection for hypertension is granted. 


REMAND

The Board finds that a remand is necessary with respect to the remaining issues on appeal.  With respect to increased rating claims, the Veteran testified during the November 2015 hearing that his low back, right lower extremity, psychiatric, and right hand disabilities had worsened since he was last examined by VA in December 2009 and February 2010.  The Veteran is entitled to a new VA examination where there is evidence that the disorder has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Turning to the Veteran's service connection claims and the claim to reopen service connection for bilateral hearing loss, VA examinations are also necessary under VA's duty to assist.  The Board finds that VA medical examinations and medical opinions are necessary to determine the nature and etiology of the claimed disabilities.

Additionally, the Veteran filed a notice of disagreement on March 30, 2011, with the assignment of a 30 percent evaluation for bronchial asthma in a March 2010 rating decision, effective June 22, 2009.  The Veteran was notified of the March 2010 rating decision by a letter dated April 1, 2010.  Although the claim for a rating in excess of 10 percent for bronchial asthma was addressed in the March 2010 statement of the case and not perfected by the Veteran's April 2010 substantive appeal, the Veteran's representative indicated in a July 2014 correspondence that the Veteran still wished to pursue the claim for a rating in excess of 30 percent for bronchial asthma.  As the Veteran filed a valid notice of disagreement following the March 2010 rating decision assigning a 30 percent evaluation for bronchial asthma, the Board finds that a remand is required to provide a statement of the case addressing the increased rating claim.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must obtain copies of the Veteran's complete treatment records from the Phoenix VAMC dated from June 19, 2014 to the present and associate the records with the claims file.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his attorney must then be given an opportunity to respond.  

2.  The Veteran must be afforded a VA examination to determine the current severity his low back disorder and 

associated neurological impairment of the right lower extremity.  The claims file and all electronic records must be made available to and reviewed by the examiner.  The examiner must conduct full range of motion studies on the service-connected low back disorder.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  The functional impairment due to weakened movement, incoordination, excess fatigability, or pain on movement must, if feasible, be assessed in terms of additional degrees of limitation of motion lost.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected low back disorder.  

The examiner must also discuss any intervertebral disc syndrome found and/or incapacitating episodes due to intervertebral disc syndrome, if any.  Additionally, if intervertebral disc syndrome is present, the examiner must address whether this is part and parcel of the Veteran's back strain, or alternatively is of independent origin.  If of independent origin, the examiner must address whether 

symptoms of intervertebral disc syndrome may be differentiated from those of the Veteran's service-connected low back disorder.  In addition, the examiner must address the frequency and duration of any intervertebral disc syndrome found and/or incapacitating episodes in the past 12 months due to intervertebral disc syndrome, as established by prescriptions for bed rest for treatment of intervertebral disc syndrome. 

The examiner must specifically state whether any neurologic manifestations found are caused by the Veteran's service-connected low back strain.  The examiner must also specifically state whether any neurologic manifestation found results in complete or incomplete paralysis of any nerve.  The specific nerves involved must be identified.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe; with the provision that wholly sensory involvement must be characterized as mild, or at most, moderate. 

3.  The Veteran must be afforded a VA examination to determine the current severity of his service-connected depression.  The claims file and all electronic records must be made available to and reviewed by the examiner.  The examiner must comment upon the presence or absence, frequency, and severity of the Veteran's depression symptoms to include: affect; speech; panic attacks; ability to understand complex commands; short- and long-term memory; judgment; abstract thinking; motivation; mood; ability to establishing and maintaining effective work and social relationships; suicidal and/or 

homicidal ideations; obsessional rituals; ability to function independently, appropriately, or effectively; impulse control; neglect of personal appearance and hygiene; ability to adapt to stressful circumstances; delusions or hallucinations; general behavior; persistent danger of hurting self or others; ability to perform activities of daily living; and orientation.  The examiner must also enter a complete multi-axial evaluation, and assign a Global Assessment of Functioning score, together with an explanation of what the score represents in terms of his psychological, social, and occupational functioning.  

4.  The Veteran must be afforded a VA examination to determine the current severity of his service-connected right hand with less of extensor tendon, third ray.  The claims file and all electronic records must be made available to and reviewed by the examiner.  The examiner must identify all current manifestations of the right hand disorder, to include whether the Veteran experiences limitation of motion of the right fingers due to the service-connected disorder, painful motion, and/or ankyloses.  If ankylosis is present, the examiner must specify whether it is favorable or unfavorable.  The examiner must indicate whether there is a gap of one-inch or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or whether extension is limited by more than 30 degrees

5.  The Veteran must be afforded a VA examination to determine whether hypertension is related to his military service.  The claims file and all electronic records must be made available to and reviewed by the examiner.  After 

reviewing the evidence of record, the clinical evaluation, and with consideration of the Veteran's statements, the examiner must determine:

a)  The examiner must also provide an opinion as to whether any currently or previously diagnosed hypertension preexisted the Veteran's military service.  If hypertension is found to have preexisted military service, the examiner must state the specific evidence upon which the finding was made. 

If hypertension is found to have preexisted military service, the examiner must then provide an opinion as to whether the Veteran's military service did not aggravate a preexisting hypertension beyond the normal progression of the disease.  If the examiner finds that the Veteran's military service did not aggravate a preexisting hypertension beyond the normal progression of the disease, the examiner must state the specific evidence upon which the finding is based.

b)  If the examiner finds that hypertension did not preexist the Veteran's active duty service and was not aggravated thereby, the examiner must then determine whether hypertension is related to the Veteran's active duty service, to include the findings of elevated blood pressure in March 2003, May 2003, and October 2003, as well as the diagnoses of hypertension in April 2003 and May 2003.  

c)  If the examiner finds that hypertension did not preexist the Veteran's active duty service and was not aggravated thereby, the examiner must then determine whether hypertension was caused or aggravated by diabetes and/or service-connected depression.   

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

6.  The Veteran must be afforded the appropriate VA examinations to determine whether diabetes, hearing loss, and migraine headaches are related to his military service.  The claims file and all electronic records must be made available to and reviewed by the appropriate examiner.  After the clinical evaluation, a review of the evidence of record, and with consideration of the Veteran's statements, the appropriate examiner must determine: 

a)  Whether any currently or previously diagnosed hearing loss is related to the Veteran's military service, or caused or aggravated by diabetes mellitus, hypertension, or depression. 

b)  Whether any currently or previously diagnosed diabetes mellitus is related to the Veteran's active duty service, to include whether diabetes was present within a year of the Veteran's separation from his second period of active service.

c)  Whether the Veteran's complaints of migraine headaches are attributable to a known clinical diagnosis or are manifestations of an undiagnosed illness.  

If the Veteran's migraine headaches are attributed to a known clinical diagnosis, the examiner must determine whether they are related to his active duty service, to include the Veteran's complaints of headaches during both periods of active duty service and his contentions that his headaches are a result of in-service Anthrax vaccinations and Isoniazid (INH) treatment for tuberculosis.  

If the Veteran's migraine headaches are attributed to a known clinical diagnosis, the examiner must also determine whether they are caused or aggravated by diabetes, hypertension, and/or service-connected depression, to include the medication used to treat these disorders.  

The appropriate examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

7.  The Veteran must be notified that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examinations, documentation must be obtained which shows that notice scheduling the examinations was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  The medical reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures. 

9.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be re-adjudicated.  If a benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

10.  Thereafter, a statement of the case and notification of the Veteran's appellate rights must be issued on the issue of entitlement to a rating in excess of 30 percent for bronchial asthma.  38 C.F.R. § 19.26 (2015).  The Veteran and his attorney are reminded that to vest the Board with jurisdiction over this issue, a timely substantive appeal to the March 2010 rating decision denying this claim must be filed.  38 C.F.R. § 20.202 (2015).  If the Veteran perfects the appeal as to this issue, the case for entitlement to a rating in excess of 30 percent for bronchial asthma must be certified to the Board for appellate review.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


